Title: To Benjamin Franklin from Marie-Elisabeth Fournier, 30 October 1780
From: Fournier, Marie-Elisabeth
To: Franklin, Benjamin


Monsieur
de paris ce 30 8bre 1780
Connoissant votre bon Coeur toujours disposé à obligér et mon mari et moy nous trouvans forcés de Chercher à nous procurer quelque dedomagement des pertes que nous avons essuyes par des Banqueroute et en manquant douvrage de notre Etat pour La fonderie. Permetez moy de madressér à vous pour vous prier trés instenment Monsieur de vouloir bien nous procurer quelque personnes de votre Connessance qui desireroient se mettre en pensions dans un Cartier en bon aier et prés du Jardin du Roy et prés des boulevars nous sommes actuellement Loges rûe Copeau au Coin de La rûe neuve st. Etienne La porte Cocher en face du sabot d’or. Notre appartement et au premier il à même remise et écurie dans La maison nous pouvont prendre Jusqu’a trois ou quatre pensionaires. Je vous seray obligé de vouloir bien penser à nous. Vous étez aporté de nous rendre ce service important par La quantité d’ameriquains qui vienne demeuré a paris et qui on L’honneur de vous voir. Daignez ne pas nous La refuser cette grace de vos bontes. Mon mari à L’honneur de vous presenter ses três humble respects et moy celuy de me dire tres parfaittement, Monsieur Votre três humble et três obeissante servante
Gando FEMME FOURNIER
 
Addressed: A Monsieur / Monsieur Francquailee / dans La maison de Mr. Chommont / A passÿ
Notation: Fournier. Paris ce 30. 8bre. 1780.
